DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.
 
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Kevin Johnson on 14 June 2022.

The application has been amended as follows: 

Claims 12, 29, and 39 have been cancelled.

The text of claim 19 has been deleted in its entirety and the following has been inserted in its place:
-- 19.	A glass article having a thickness ≤1.3 mm, wherein the glass article comprises
54-75 mol% SiO2,
11-17 mol% Al2O3;
0.1-9 mol% B2O3;
optionally P2O5, wherein 0.1 mol% ≤ B2O3 + P2O5 ≤ 19 mol%;
10-20 mol% R2O, wherein R2O comprises one or more of Na2O, K2O, and Li2O;
Above 0 to 1 mol% SnO2;
0.5-10 mol% ZnO; and 
the sum of Al2O3 + B2O3 + P2O5 <16 mol%.--

In claim 27, line 2, the phrase “0.1-1.0” has been deleted and the phrase --0.1-1.0 mm-- has been inserted in its place.
  

Allowable Subject Matter
Claims 19-28 and 45-48 is allowed.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance:
	As to claim 19, the prior art fail to disclose or suggest with sufficient specificity glass article having a thickness of ≤ 1.3, comprising the recited amounts of SiO2, Al2O3, B2O3, R2O, SnO2, and ZnO and optionally P2O5, the sum of Al2O3 + B2O3 + P2O5 ≥ 16 mol% in combination with the other recited compositional ranges.
	The closest prior art is deemed to be JP 2004-001094 A by Murata et al. Murata et al. disclose a similar glass article but does not teach that the glass has the UV photodarkening properties as the instant claims.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



EAB
18 June 2022